DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 1/21/2021, in which claim 11 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments, see page 9, filed 1/21/2021, with respect to 1 – 20 have been fully considered and are persuasive.  The rejection of 1 – 20 has been withdrawn. 


Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 - 20 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to method of managing metadata added to a file. The closest prior art Romotoski et al (US 2014/0379646 A1), Nowicki et al (US 7,146,377 B2), Patwardhan et al (US 8,984,027 B1), and Leverett et al (US 8,655,848 B1) disclose similar features of managing metadata added to a file. However, Romotoski et al (US 2014/0379646 A1), Nowicki et al (US 7,146,377 B2), Patwardhan et al (US 8,984,027 B1), and Leverett et al (US 8,655,848 B1), alone, or, in 
prevent the second piece of metadata from being lost in a migration of the movement target, based on the concluding that the second piece of metadata would be lost, wherein the preventing comprises storing the second piece of metadata in the metafile in the third file system instead of migrating the second piece of metadata with the movement target to the second file system” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 - 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



1/29/2021